Stevens, J.
Plaintiff’s cause of action is based wholly on the claim that the defendants did not exercise the degree of care and skill required of dentists in order to discover *155whether the deceased had a bad heart before they administered the anesthetic.
The proof discloses nothing to arouse any suspicion as to the physical condition of the decedent except her overweight. The defendants testified that overweight has no bearing on the question of whether a gas anesthetic can be safely administered. The plaintiff offered no proof to meet this testimony on the part of the defendants and it stands as a verity in the case.
There was no evidence to sustain the finding that the defendants did not exercise the degree of care and skill exercised by dentists in good standing in their community. If this was not true, it was the duty of the plaintiff to offer proof to establish that fact. The only evidence offered by the plaintiff was the testimony of one physician that in the hospital with which he is connected the patient was always given a physical examination before an anesthetic was administered, whether teeth were to be extracted or some other operation performed. There is no proof that it was usual and customary practice to make such examination in dentists’ offices in Milwaukee before giving an anesthetic for the purpose of extracting teeth. The proof comes far short of meeting the burden that rested on the plaintiff.
By the Court. — Judgment affirmed.